Name: Commission Regulation (EC) NoÃ 60/2008 of 24 January 2008 derogating from Regulation (EC) NoÃ 327/98 as regards the breakdown into sub-periods for 2008 of an import tariff quota for wholly milled and semi-milled rice
 Type: Regulation
 Subject Matter: tariff policy;  America;  trade;  plant product
 Date Published: nan

 25.1.2008 EN Official Journal of the European Union L 22/6 COMMISSION REGULATION (EC) No 60/2008 of 24 January 2008 derogating from Regulation (EC) No 327/98 as regards the breakdown into sub-periods for 2008 of an import tariff quota for wholly milled and semi-milled rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), and in particular Article 13(4) thereof, Whereas: (1) Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3) provides for a division into sub-periods of the quotas referred to in Article 1 thereof to spread out imports of rice over the year. (2) Due to disturbances in the flows of imports into the Community of rice originating in the United States of America in 2006 and 2007, following the appearance on the American market of rice contaminated with genetically modified rice, known as LL RICE 601, the quota of 38 721 tonnes of wholly milled or semi-milled rice originating in that country covered by the overall import quota of 63 000 tonnes of wholly milled or semi-milled rice under Regulation (EC) No 327/98 could not be used in full in 2007 for imports of rice originating in the USA. (3) Since the USA is a regular supplier of rice to the Community, normal import flows of rice originating in that country should be restored as quickly as possible. To that end, the division into sub-periods for 2008 of the overall import quota of 63 000 tonnes of wholly milled and semi-milled rice should be amended by providing for an additional sub-period for the month of February for the quota of rice originating in the USA. Out of that quota, a quantity sufficient to attain the objective referred to above should be transferred from the April and July 2008 sub-periods to the February 2008 sub-period, without disturbing the situation on the Community market or imports from other countries of origin, and within the limit of the total annual quantity of 38 721 tonnes laid down for this quota. (4) Due to the abovementioned disturbances to imports, it was not possible to use certain export licences in 2007. Those licences should therefore not be prevented from being used in 2008. (5) A derogation from Regulation (EC) No 327/98 should therefore be introduced for 2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. For 2008, the quantity of 38 721 tonnes of wholly milled or semi-milled rice falling within CN code 1006 30, covered by the quota with serial No 09.4127, originating in the United States of America and listed in point (a) of Annex IX to Regulation (EC) No 327/98, shall be broken down as laid down in the Annex hereto. 2. The export licences referred to in Article 3 of Regulation (EC) No 327/98 issued by the third countries referred to in that Article in 2007 may be used for applications for import licences submitted for the 2008 quota year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 270, 21.10.2003, p. 96. Regulation as amended by Regulation (EC) No 797/2006. (OJ L 144, 31.5.2006, p. 1). (3) OJ L 37, 11.2.1998, p. 5. Regulation as last amended by Regulation (EC) No 1538/2007 (OJ L 337, 21.12.2007, p. 49). ANNEX Breakdown into sub-periods for 2008 of the quota of 63 000 tonnes of wholly milled or semi-milled rice provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Country of origin Quantity in tonnes Serial number Sub-periods (quantities in tonnes) January February April July September October United States of America 38 721 09.4127 9 681 13 813 10 151 5 076  Thailand 21 455 09.4128 10 727 5 364 5 364  Australia 1 019 09.4129 0 1 019   Other origins 1 805 09.4130 0 1 805   All countries 09.4138 (1) Total 63 000  20 408 13 813 18 339 10 440  (1) Remaining quantity not used in previous sub-periods published by Commission Regulation. The quantities amended for 2008 only concern the country of origin United States of America and the totals by sub-period.